     Case 1:19-cv-01359-DAD-JDP Document 14 Filed 07/31/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   JASON A. PAGE,                                  Case No. 1:19-cv-01359-DAD-JDP
12                       Plaintiff,                  SCREENING ORDER
13          v.                                       ECF No. 10
14   S. GATES, et al.,                               FINDINGS AND RECOMMENDATIONS
                                                     THAT CASE BE DISMISSED FOR FAILURE
15                       Defendants.                 TO STATE A CLAIM

16                                                   OBJECTIONS DUE IN THIRTY DAYS

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action under 42
19   U.S.C. § 1983. On February 18, 2020, the court screened plaintiff’s complaint and found that he
20   failed to state a claim. ECF No. 9. Plaintiff filed a first amended complaint on March 10, 2020.
21   ECF No. 10. Plaintiff’s first amended complaint, like his original complaint, fails to state a claim.
22          Section 1983 allows a private citizen to sue for the deprivation of a right secured by
23   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To
24   state a claim under 42 U.S.C. § 1983, a plaintiff must (1) allege the deprivation of a right secured
25   by the U.S. Constitution and laws of the United States, and (2) show that the alleged deprivation
26   was committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48
27   (1988). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he
28

                                                1
     Case 1:19-cv-01359-DAD-JDP Document 14 Filed 07/31/20 Page 2 of 3

 1   does an affirmative act, participates in another’s affirmative act, or omits to perform an act which
 2   he is legally required to do that causes the deprivation of which complaint is made.’”
 3   Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
 4   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).
 5          In his first amended complaint, plaintiff shortens the list of defendants from 21 to 7.
 6   However, plaintiff again makes only conclusory allegations, with no identified factual support,
 7   against each defendant. See ECF No. 10 at 4-5. Plaintiff has not stated a claim against any
 8   defendant. Plaintiff fails to provide facts supporting deliberate indifference against any
 9   defendant; he provides no information showing how the course of treatment he received was
10   “medically unacceptable under the circumstances and [chosen] in conscious disregard of an
11   excessive risk to plaintiff’s health.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012),
12   overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014).
13   Plaintiff has already been given (1) leave to amend and (2) detailed instructions on the legal
14   standard. ECF No. 9. Thus, further leave to amend would be futile.
15   Recommendations
16          I recommend that the case be dismissed for plaintiff’s failure to state a claim. I submit
17   these findings and recommendations to the U.S. district judge presiding over the case under 28
18   U.S.C. § 636(b)(1)(B) and Local Rule 304. Within thirty days of the service of the findings and
19   recommendations, the parties may file written objections to the findings and recommendations
20   with the court and serve a copy on all parties. The document containing the objections must be
21   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding
22   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).
23

24

25

26

27

28

                                                2
     Case 1:19-cv-01359-DAD-JDP Document 14 Filed 07/31/20 Page 3 of 3

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 30, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                     3
